       Case 1:20-cv-00267-JB-JHR Document 62 Filed 02/09/21 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

LELAND T. TAYLOR,

               Plaintiff,

vs.                                                                    No. CIV 20-0267 JB/JHR

MICHELLE LUJAN GRISHAM,
individually, and any persons acting in
concert of enforcement or facilitation
of the Order; AUSA UNITED
STATES OF AMERICA and STEVE
PEARCE,

               Defendants.

MEMORANDUM OPINION AND ORDER ADOPTING THE MAGISTRATE JUDGE’S
      PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER comes before the Court on the Magistrate Judge’s Proposed Findings

and Recommended Disposition, filed December 29, 2020 (Doc. 60)(“PFRD”). The Honorable

Jerry H. Ritter, United States Magistrate Judge for the United States District Court of New Mexico,

recommends that the Court grant Defendant Lujan Grisham’s Motion for Summary Judgment

No. II: Dismissal of Plaintiff’s First, Second, Fourth, Tenth and Fourteenth Amendment Claims

Based on Qualified Immunity, filed June 22, 2020 (Doc. 49)(“Second MTD”) and dismiss all of

Plaintiff Leland T. Taylor’s claim for monetary damages against Governor Grisham with

prejudice. See PFRD at 1. The PFRD notifies the parties of their ability to file objections and

that failure to do so waives appellate review. See PFRD at 6. Objections were due by January 12,

2021. See PFRD at 6. To date, no party has filed objections.

          LAW REGARDING OBJECTIONS TO PROPOSED FINDINGS AND
                         RECOMMENDATIONS

       District courts may refer dispositive motions to a Magistrate Judge for a recommended
       Case 1:20-cv-00267-JB-JHR Document 62 Filed 02/09/21 Page 2 of 10




disposition. See Fed. R. Civ. P. 72(b)(1)(“A magistrate judge must promptly conduct the required

proceedings when assigned, without parties’ consent, to hear a pretrial matter dispositive of a claim

or defense . . . .”). Rule 72(b)(2) of the Federal Rules of Civil Procedure governs objections to

recommendations from a Magistrate Judge and provides that, “[w]ithin 14 days after being served

with a copy of the recommended disposition, a party may serve and file specific written objections

to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). Under the rule, when

resolving objections “the district judge must determine de novo any part of the magistrate judge’s

disposition that has been properly objected to by a party. The district judge may accept, reject, or

modify the recommended disposition; receive further evidence; or return the matter to the

magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).

       Similarly, 28 U.S.C. § 636 provides:

       A judge of the court shall make a de novo determination of those portions of the
       report or specified proposed findings or recommendations to which objection is
       made. A judge of the court may accept, reject, or modify, in whole or in part, the
       findings or recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.

28 U.S.C. § 636(b)(1)(C).

       “The filing of objections to the magistrate’s report enables the district judge to focus

attention on those issues -- factual and legal -- that are at the heart of the parties’ dispute.” United

States v. One Parcel of Real Property, With Buildings, Appurtenances, Improvements, and

Contents, 73 F.3d 1057, 1059 (10th Cir. 1996)(“One Parcel”)(quoting Thomas v. Arn, 474 U.S.

140, 147 (1985)). As the United States Court of Appeals for the Tenth Circuit has noted, “the

filing of objections advances the interests that underlie the Magistrate’s Act,1 including judicial


       1
           Congress enacted the Federal Magistrates Act, 28 U.S.C. §§ 631-39, in 1968.


                                                 -2-
       Case 1:20-cv-00267-JB-JHR Document 62 Filed 02/09/21 Page 3 of 10




efficiency.” One Parcel, 73 F.3d at 1059 (citing Niehaus v. Kan. Bar Ass’n, 793 F.2d 1159, 1165

(10th Cir. 1986); United States v. Walters, 638 F.2d 947, 950 (6th Cir. 1981)).

       The Tenth Circuit held in One Parcel “that a party’s objections to the magistrate judge’s

report and recommendation must be both timely and specific to preserve an issue for de novo

review by the district court or for appellate review.” One Parcel, 73 F.3d at 1060. “To further

advance the policies behind the Magistrate’s Act, [the Tenth Circuit], like numerous other circuits,

ha[s] adopted ‘a firm waiver rule’ that ‘provides that the failure to make timely objections to the

magistrate’s findings or recommendations waives appellate review of both factual and legal

questions.’” One Parcel, 73 F.3d at 1059 (citations omitted).

       In addition to requiring specificity in objections, the Tenth Circuit has stated that “[i]ssues

raised for the first time in objections to the magistrate judge’s recommendation are deemed

waived.” Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996). See United States v. Garfinkle,

261 F.3d 1030, 1030-31 (10th Cir. 2001)(“In this circuit, theories raised for the first time in

objections to the magistrate judge’s report are deemed waived.”). And, in an unpublished opinion,

the Tenth Circuit stated that “the district court correctly held that [a petitioner] had waived [an]

argument by failing to raise it before the magistrate.” Pevehouse v. Scibana, 229 F. App’x 795,

796 (10th Cir. 2007)(unpublished).2



       2
        The Court can rely on an unpublished opinion to the extent its reasoned analysis is
persuasive in the case before it. See 10th Cir. R. 32.1(A)(“Unpublished opinions are not
precedential, but may be cited for their persuasive value.”). The Tenth Circuit has stated:

       In this circuit, unpublished orders are not binding precedent, . . . and we have
       generally determined that citation to unpublished opinions is not favored. However,
       if an unpublished opinion or order and judgment has persuasive value with respect
       to a material issue in a case and would assist the court in its disposition, we allow
       a citation to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005)(citations omitted). The Court

                                                -3-
       Case 1:20-cv-00267-JB-JHR Document 62 Filed 02/09/21 Page 4 of 10




       In One Parcel, the Tenth Circuit, in accord with other Courts of Appeals, expanded the

waiver rule to cover objections that are timely, but too general. See One Parcel, 73 F.3d at 1060.

The Supreme Court of the United States -- in the course of approving the United States Court of

Appeals for the Sixth Circuit’s use of the waiver rule -- has noted:

                It does not appear that Congress intended to require district court review of
       a magistrate’s factual or legal conclusions, under a de novo or any other standard,
       when neither party objects to those findings. The House and Senate Reports
       accompanying the 1976 amendments do not expressly consider what sort of review
       the district court should perform when no party objects to the magistrate’s report.
       See S. Rep. No. 94-625, pp. 9-10 (1976) (hereafter Senate Report); H.R. Rep. No.
       94-1609, p. 11 (1976); U.S. Code Cong. & Admin. News 1976, p. 6162 (hereafter
       House Report). There is nothing in those Reports, however, that demonstrates an
       intent to require the district court to give any more consideration to the magistrate
       judge’s report than the court considers appropriate. Moreover, the Subcommittee
       that drafted and held hearing on the 1976 amendments had before it the guidelines
       of the Administrative Office of the United States Courts concerning the efficient
       use of magistrates. Those guidelines recommended to the district courts that
       “[w]here a magistrate makes a finding or ruling on a motion or an issue, his
       determination should become that of the district court, unless specific objection is
       filed within a reasonable time.” See Jurisdiction of the United States Magistrates,
       Hearings on S. 1283 before the Subcommittee on Improvements in Judicial
       Machinery of the Senate Committee on the Judiciary, 94th Cong., 1st Sess., 24
       (1975)(emphasis added)(hereafter Senate Hearings). The Committee also heard
       Judge Metzner of the Southern District of New York, the chairman of a Judicial
       Conference Committee on the administration of the magistrate system, testify that
       he personally followed that practice. See id., at 11 (“If any objections come in, . .
       . I review [the record] and decide it. If no objections come in, I merely sign the
       magistrate’s order.”). The Judicial Conference of the United States, which
       supported the de novo standard of review eventually incorporated in §
       636(b)(1)(C), opined that in most instances no party would object to the
       magistrate’s recommendation, and the litigation would terminate with the judge’s
       adoption of the magistrate’s report. See Senate Hearings, at 35, 37. Congress
       apparently assumed, therefore, that any party who was dissatisfied for any reason
       with the magistrate’s report would file objections, and those objections would
       trigger district court review. There is no indication that Congress, in enacting §
       636(b)(1)(C), intended to require a district judge to review a magistrate’s report to
       which no objections are filed. It did not preclude treating the failure to object as a
       procedural default, waiving the right to further consideration of any sort. We thus


concludes that Pevehouse v. Scibana, 229 F. App’x at 796, has persuasive value with respect to a
material issue, and will assist the Court in its disposition of this Memorandum Opinion and Order.


                                               -4-
       Case 1:20-cv-00267-JB-JHR Document 62 Filed 02/09/21 Page 5 of 10




       find nothing in the statute or the legislative history that convinces us that Congress
       intended to forbid a rule such as the one adopted by the Sixth Circuit.

Thomas v. Arn, 474 U.S. at 150-52 (emphasis in original)(footnotes omitted).

       The Tenth Circuit also noted, “however, that ‘[t]he waiver rule as a procedural bar need

not be applied when the interests of justice so dictate.’” One Parcel, 73 F.3d at 1060 (quoting

Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991)(“We join those circuits that have

declined to apply the waiver rule to a pro se litigant’s failure to object when the magistrate’s order

does not apprise the pro se litigant of the consequences of a failure to object to findings and

recommendations.”)(citations omitted)). Cf. Thomas v. Arn, 474 U.S. at 154 (noting that, while

“[a]ny party that desires plenary consideration by the Article III judge of any issue need only ask,”

a failure to object “does not preclude further review by the district judge, sua sponte or at the

request of a party, under a de novo or any other standard”). In One Parcel, the Tenth Circuit noted

that the district judge had decided sua sponte to conduct a de novo review despite the lack of

specificity in the objections, but the Tenth Circuit held that it would deem the issues waived on

appeal, because it would advance the interests underlying the waiver rule. See One Parcel, 73 F.3d

at 1060-61 (citing cases from other Courts of Appeals where district courts elected to address

merits despite potential application of waiver rule, but the Courts of Appeals opted to enforce

waiver rule).

       Where a party files timely and specific objections to the Magistrate Judge’s PFRD, “on . . .

dispositive motions, the statute calls for a de novo determination, not a de novo hearing.” United

States v. Raddatz, 447 U.S. 667, 674 (1980). “[I]n providing for a ‘de novo determination’ rather

than a de novo hearing, Congress intended to permit whatever reliance a district judge, in the

exercise of sound judicial discretion, chose to place on a magistrate’s proposed findings and

recommendations.” United States v. Raddatz, 447 U.S. at 676 (quoting 28 U.S.C. § 636(b) and

                                                -5-
       Case 1:20-cv-00267-JB-JHR Document 62 Filed 02/09/21 Page 6 of 10




citing Mathews v. Weber, 423 U.S. 261, 275 (1976)). The Tenth Circuit requires a “district court

to consider relevant evidence of record and not merely review the magistrate judge’s

recommendation” when conducting a de novo review of a party’s timely, specific objections to the

Magistrate Judge’s report. In re Griego, 64 F.3d 580, 583-84 (10th Cir. 1995). “When objections

are made to the magistrate’s factual findings based on conflicting testimony or evidence . . . the

district court must, at a minimum, listen to a tape recording or read a transcript of the evidentiary

hearing.” Gee v. Estes, 829 F.2d 1005, 1008-09 (10th Cir. 1987).

       A district court must “clearly indicate that it is conducting a de novo determination” when

a party objects to the Magistrate Judge’s report “based upon conflicting evidence or testimony.”

Gee v. Estes, 829 F.2d at 1009. On the other hand, a district court fails to meet the requirements

of 28 U.S.C. § 636(b)(1) when it indicates that it gave “considerable deference to the magistrate’s

order.” Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1464 (10th Cir. 1988). A district court

need not, however, “make any specific findings; the district court must merely conduct a de novo

review of the record.” Garcia v. City of Albuquerque, 232 F.3d 760, 766 (10th Cir. 2000). “[T]he

district court is presumed to know that de novo review is required. . . . Consequently, a brief order

expressly stating the court conducted de novo review is sufficient.” Northington v. Marin, 102

F.3d 1564, 1570 (10th Cir. 1996)(citing In re Griego, 64 F.3d at 583-84). “[E]xpress references

to de novo review in its order must be taken to mean it properly considered the pertinent portions

of the record, absent some clear indication otherwise.” Bratcher v. Bray-Doyle Indep. Sch. Dist.

No. 42, 8 F.3d 722, 724 (10th Cir. 1993). The Tenth Circuit has held that a district court properly

conducted a de novo review of a party’s evidentiary objections when the district court’s “terse”

order contained one sentence for each of the party’s “substantive claims” and did “not mention his

procedural challenges to the jurisdiction of the magistrate to hear the motion.” Garcia v. City of



                                                -6-
       Case 1:20-cv-00267-JB-JHR Document 62 Filed 02/09/21 Page 7 of 10




Albuquerque, 232 F.3d at 766. The Tenth Circuit has explained that brief district court orders that

“merely repeat the language of § 636(b)(1) to indicate its compliance” are sufficient to demonstrate

that the district court conducted a de novo review:

       It is common practice among district judges in this circuit to make such a statement
       and adopt the magistrate judges’ recommended dispositions when they find that
       magistrate judges have dealt with the issues fully and accurately and that they could
       add little of value to that analysis. We cannot interpret the district court’s statement
       as establishing that it failed to perform the required de novo review.

In re Griego, 64 F.3d at 584.

       Notably, because a district court may place whatever reliance it chooses on a magistrate

judge’s proposed findings and recommendations, a district court “may accept, reject, or modify,

in whole or in part, the findings or recommendations made by the [M]agistrate” Judge, 28 U.S.C.

§ 636(b)(1), as “Congress intended to permit whatever reliance a district judge, in the exercise of

sound judicial discretion, chose to place on a magistrate’s proposed findings and

recommendations . . . .” United States v. Raddatz, 447 U.S. at 676 (emphasis omitted). See

Bratcher v. Bray-Doyle Indep. Sch. Dist. No. 42, 8 F.3d at 724-25 (holding that the district court’s

adoption of the Magistrate Judge’s “particular reasonable-hour estimates” is consistent with the de

novo determination that 28 U.S.C. § 636(b)(1) and United States v. Raddatz require).

       Where no party objects to the Magistrate Judge’s PFRD, the Court still reviews the

Magistrate Judge’s recommendations. In Pablo v. Soc. Sec. Admin., No. CIV 11–0132 JB/ACT,

2013 WL 1010401 (D.N.M. 2013)(Browning, J.), the plaintiff failed to respond to the Magistrate

Judge’s PFRD, and thus, waived his right to appeal the recommendations, but the Court

nevertheless conducted a review. The Court generally does not “review the PF&RD de novo,

because the parties had not objected thereto, but rather review[s] the recommendations to

determine whether they clearly erroneous, arbitrary, obviously contrary to law, or an abuse of



                                                -7-
        Case 1:20-cv-00267-JB-JHR Document 62 Filed 02/09/21 Page 8 of 10




discretion.” Pablo v. Soc. Sec. Admin, 2013 WL 1010401, at *4. The Court, thus, does not

determine independently what it would do if the issues had come before the Court first, but rather,

adopts the PFRD where “[t]he Court cannot say that the Magistrate Judge’s recommendation . . .

is clearly erroneous, arbitrary, obviously contrary to law, or an abuse of discretion.” Pablo v. Soc.

Sec. Admin., 2013 WL 1010401, at *4. See Alexandre v. Astrue, No. CIV 11–0384 JB/SMV,

2013 WL 1010439, at *4 (D.N.M. 2013)(Browning, J.)(“The Court rather reviewed the findings

and recommendations of the Honorable Stephan M. Vidmar, United States Magistrate Judge, to

determine if they are clearly erroneous, arbitrary, obviously contrary to law, or an abuse of

discretion. The Court determines that they are not, and will therefore adopt the PFRD.”); Trujillo

v. Soc. Sec. Admin., No. CIV 12–1125 JB/KBM, 2013 WL 1009050, at *5 (D.N.M.

2013)(Browning, J.)(adopting the proposed findings and conclusions, noting: “The Court did not

review the PFRD de novo, because Trujillo has not objected to it, but rather reviewed the . . .

findings and recommendations to determine if they are clearly erroneous, arbitrary, obviously

contrary to law, or an abuse of discretion, which they are not.”). This review, which is deferential

to the Magistrate Judge’s work when there is no objection, nonetheless provides some review in

the interest of justice, and seems more consistent with the waiver rule’s intent than no review at

all or a full-fledged review. Accordingly, the Court considers this standard of review appropriate.

See Thomas v. Arn, 474 U.S. at 151 (“There is nothing in those Reports, however, that

demonstrates an intent to require the district court to give any more consideration to the

magistrate’s report than the court considers appropriate.”). The Court is reluctant to have no

review at all, if its name is going to go at the bottom of the order adopting the Magistrate Judge’s

PFRD.




                                                -8-
       Case 1:20-cv-00267-JB-JHR Document 62 Filed 02/09/21 Page 9 of 10




                                           ANALYSIS

       The Court has carefully reviewed the PFRD and the Second MTD. The Court did not

review the PFRD de novo, because no objections have been filed, but rather the Court reviewed

Magistrate Judge Ritter’s PFRD to determine if it is clearly erroneous, arbitrary, obviously

contrary to law, or an abuse of discretion. The Court determines that the PFRD is not clearly

erroneous, arbitrary, obviously contrary to law, or an abuse of discretion. Accordingly, the Court

will adopt the PFRD.

       IT IS ORDERED that (i) Defendant Lujan Grisham’s Motion for Summary Judgment

No. II: Dismissal of Plaintiff’s First, Second, Fourth, Tenth and Fourteenth Amendment Claims

Based on Qualified Immunity, filed June 22, 2020 (Doc. 49), is granted, and (ii) all of the Plaintiff

Leland T. Taylor’s claims for monetary damages against Defendant Governor Grisham are

dismissed with prejudice.



                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE

Parties and Counsel:

Leland T. Taylor
Albuquerque, New Mexico

       Plaintiff Pro se

Luis E. Robles
Douglas E. Gardner
Robles, Rael & Anaya, P.C.
Albuquerque, New Mexico

       Attorneys for the Defendant Michelle Lujan Grisham




                                                -9-
      Case 1:20-cv-00267-JB-JHR Document 62 Filed 02/09/21 Page 10 of 10




Fred J. Federici
  Acting United States Attorney
Manuel Lucero
  Assistant United States Attorneys
United States Attorney’s Office
Albuquerque, New Mexico

       Attorneys for the Defendant AUSA United States of America

Carter B. Harrison, IV
Harrison & Hart, LLC
Albuquerque, New Mexico

       Attorneys for the Defendant Steve Pearce




                                            - 10 -
